PD-1479-15                                          PD-1479-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 11/13/2015 2:52:16 PM
November 16, 2015                                                    Accepted 11/16/2015 2:58:15 PM
                            NO.                                                       ABEL ACOSTA
                                                                                              CLERK
                                    IN THE
                          COURT OF CRIMINAL APPEALS
                                  OF TEXAS


                               NO. 01-12-00970-CR

                          IN THE COURT OF APPEALS

                                     FOR THE

                    FIRST JUDICIAL DISTRICT OF TEXAS

                                  HOUSTON, TEXAS



  THE STATE OF TEXAS                      §         APPELLEE
                                          §
  V.                                      §
                                          §
  HECTOR L. RODRIGUEZ                     §         APPELLANT



               APPEAL FROM COUNTY COURT AT LAW NO. 5
                        HARRIS COUNTY, TEXAS
                       TRIAL COURT NO. 1726063


       APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
        APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
  __________________________________________________________________

  TO THE HONORABLE JUSTICES OF SAID COURT:

        Now comes, Hector L. Rodriguez, Appellant in the above entitled and

  numbered cause, by and through his attorney of record, W. Troy McKinney, and

  submits this Motion for Extension of Time to file Appellant's Motion for Rehearing

  until December 16, 2015. For good cause, Appellant shows as follows.

                                          1
      1.     This Court issued its opinion on July 25, 2015. On August 17, 2015,

Appellant’s motion for rehearing was filed and it was overruled on October 15, 2015.

This petition for discretionary review is due to be filed on or about November 16,

2015. This is Appellant's first request for an extension of time to file Appellant's

Petition for Discretionary Review.

      2.     The last thirty days, Appellant's counsel has had an extremely heavy trial

court docket, and several out of town court settings.

      3.     Furthermore, counsel was a speaker at a seminar in Oklahoma City and

Corpus Christi, Texas.

      4.     This Motion is not made for delay, but to see that justice is done.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the deadline

for filing of Appellant’s Motion for Petition for Discretionary be extended to December

16, 2015.

                                                      Respectfully submitted,

                                                      SCHNEIDER & McKINNEY, P.C.

                                                      /s/ W. Troy McKinney
                                                      _______________________
                                                      W. Troy. McKinney
                                                      T.B.C. No. 13725020
                                                      440 Louisiana
                                                      Suite 800
                                                      Houston, Texas 77002
                                                      713-951-9994
                                                      FAX 713-224-6008
                                                      Email: wtmhousto2@aol.com

                                                      ATTORNEY FOR APPELLANT

                                           2
                                 CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the attached and foregoing

document has been served on Harris County District Attorney’s Office, on this the 13th

day of November, 2015.




                                                    /s/ W. Troy McKinney
                                                    ____________________________
                                                    W. Troy McKinney




                                          3